                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )       Case No. 3:18-CR-183
                                                   )                3:20-CR-025
                                                   )
FREDRICK D. HALL                                   )


                                         ORDER

       On June 19, 2020, United States Magistrate Judge C. Clifford Shirley conducted a

change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

(1) that the Court find that the plea hearing in this case could not be further delayed without

serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charges

in Counts One and Two of the information in Case No. 3:20-CR-025 be accepted; (3) that

the defendant be found guilty of those charges; (4) that a decision on whether to accept the

plea agreement be deferred until sentencing; and (5) that the defendant remain in custody

until his sentencing hearing. [Case No. 3:20-CR-025, doc. 7]. No objections have been

filed to the R&R, and the time for doing so has now passed. See Fed. R. Crim. P. 59(b)(2).

       The Court has thoroughly reviewed the R&R and the parties’ filings. Having done

so, Magistrate Judge Shirley’s R&R [Case No. 3:20-CR-025, doc. 7] is ACCEPTED and

ADOPTED in full.




Case 3:20-cr-00025-RLJ-HBG Document 8 Filed 07/13/20 Page 1 of 2 PageID #: 19
      Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

      1. The plea hearing conducted in this case on June 19, 2020, could not have
      been further delayed without serious harm to the interests of justice;

      2. The defendant’s plea of guilty to the charges in Counts One and Two of
      the Information in Case No. 3:20-CR-025, that is, of knowingly conspiring
      to distribute a quantity of methamphetamine, in violation of 21 U.S.C. §§
      841(a)(1), 841(b)(1)(C), and 846 (Count One), and of knowingly possessing
      firearms in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
      § 924(c)(1)(A) (Count Two), is ACCEPTED;

      3. The defendant is ADJUDGED guilty of Counts One and Two of the
      Information in Case No. 3:20-CR-025;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain in custody until sentencing, which is
      scheduled to take place on Tuesday, October 20, 2020, at 10:00 a.m. in
      Knoxville.

             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 3:20-cr-00025-RLJ-HBG Document 8 Filed 07/13/20 Page 2 of 2 PageID #: 20
